Citation Nr: 1233324	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-17 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for otitis externa of the right ear.

2.  Entitlement to service connection for otitis externa of the left ear.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record contains electronic records associated with the Virtual VA electronic storage system since the last Statement of the Case (SOC) was issued by the RO in April 2009.  These records primarily pertain to treatment for psychiatric disability, and do not contain and lay or medical evidence pertinent to the claims at hand.  As such, the Board may proceed with adjudication of the appeal without any prejudice accruing to the Veteran.


FINDINGS OF FACT

1.  The Veteran's treatment for right otitis externa in service was acute and transitory and resolved without residuals; the currently diagnosed chronic otitis externa of the right ear first manifested many years after service and is not shown to be related to an event during active military service.

2.  The currently diagnosed chronic otitis externa of the left ear first manifested many years after service and is not shown to be related to an event during active military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for otitis externa of the right ear have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for establishing entitlement to service connection for otitis externa of the left ear have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for chronic otitis externa of both ears.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic disorders may be established based on a presumptive basis by showing that such disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Otitis externa is not listed among the chronic diseases subject to presumptive service connection.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

The Veteran served on active duty from October 1967 to September 1969.  His entrance examination, dated August 1967, included the Veteran's report of a history of ear, nose and throat problems which the examiner clarified as hay fever in the summertime.  Clinical examination of the ears, including the internal and external canals, was normal.

The Veteran's service treatment records (STRs) reflect the Veteran's dispensary visitation in February 1968 with complaint of ear wax.  Examination resulted in a diagnosis of otitis externa of the right (R) ear.  There were no further episodes of treatment for right ear otitis externa, and no instances of treatment for left ear otitis externa.

On his September 1969 separation examination, the Veteran again reported a history of ear, nose and throat trouble with no further clarification provided.  Clinical examination of the ears, including the internal and external canals, was normal.

The available postservice medical records do not reflect any evaluations for left or right ear abnormality before April 1988.  At that time, the Veteran attended an examination by Dr. W.E.S accompanied by his spouse, who mostly provided the Veteran's medical history.  It was reported that the Veteran had a 1 to 2 year history of recurrent vertigo, headaches, bilateral decreased hearing with tinnitus, and slight anisocoria.  It was noted that previous testing had showed significant hearing loss.  The Veteran was also experiencing trouble with his sinuses.  Examination showed that the ears were clear.  The examiner obtained an enhanced computerized tomography (CT) scan of the brain with details of the internal auditory canal which were completely within normal limits.  Dr. W.E.S. referred the Veteran to an ear, nose and throat specialist for an evaluation of hearing loss and tinnitus.

A May 2, 1988 ear, nose and throat consultation report reflected the Veteran's history of hearing loss and constant tinnitus by 4 years.  For the last several years, the Veteran had experienced dizziness (described as feeling faint and swimmy headed with sweating) with occasional blurry vision and sweating.  There is a reference to "otitis ear °."  The Veteran's occupational history involved military service from 1967 to 1969 followed by post service occupations of sandblaster, coal miner and welder.  Examination was significant for wax in the right ear with an apparent sinus infection. 

Thereafter, the Veteran's private medical records reflect numerous treatments for cerumen impactions/occlusions.  See, e.g., private medical records dated May 1988; March 1989; June 1989; March 1990; June 1993; November 1993; May 14, 2001; June 30, 2002; and May 11, 2007.  The Veteran was specifically treated for left otitis media in December 1989 and June 1996, and right otitis externa in November 1993, January 1994, and February 1994.  The Veteran has also received treatment for inner ear pain with vertigo.  See Private clinical record dated June 8, 2001.

The Veteran's description regarding his history of the onset and treatment for otitis externa of the right and left ears is limited.  In a VA Form 21-4138 filing received in October 2007, the Veteran reported exposure to extreme loud noise during military service with treatment for otitis externa in February 1968.  He attributed his ear problems, to include ear infections, drainage, hearing loss and ear ringing, to his noise exposure.  He generally stated that "I have continued to have many ear problems and I have had to seek medical attention on numerous occasions for many years."

In a VA Form 21-4142 submitted in January 2008, the Veteran reported relevant treatment dates for otitis externa as February 1968 during service, from April 1988 to present with Dr. W.E.S., from 1993 to present with Tazewell Family Physicians, and January 2001 at Stone Mountain Health Services.

A November 2000 private medical report includes the Veteran's description of having "had problems with external otitis in the past, but has not had problems recently."  A January 2001 private clinical record included the Veteran's report of a history of recurrent ear infections.  A VA audiology examination in October 2007, which noted the Veteran's treatment for otitis externa in service, indicated that "[s]elf-reported history is negative for ear pain, ear drainage, ear infections and ear surgery."

Based on this record, the Veteran underwent VA ear disease examination in April 2009 with benefit of review of the claims folder.  The Veteran generally contended that his current chronic bilateral ear infections were manifested during military service.  At the examination, the Veteran stated that his otitis externa began in military service, but he could not remember the type of treatment offered.  The Veteran was accompanied by a friend, and the examiner noted that the Veteran had difficulty "remembering anything."  The examiner went through an ear disease questionnaire with the Veteran, but he had difficulty trying to answer questions and did not "seem to know much of anything about his past or about his ears except that he is hard of hearing and they do itch quite often."  He endorsed a history of ear discharge, wax collection, pruritus, itching and pain of 10/10 severity.  The examiner indicated that the Veteran "said the onset of his ear problems were while he was in Germany 1967-1969.  The [V]eteran then stated 'I can't remember yesterday.'"

On examination, the Veteran had very mild bilateral external otitis extending down very slightly into each ear canal.  His ear canals were mostly filled with earwax.  The examiner then conducted an extensive review of the claims folder which, in the Board's estimation, accurately recited the relevant treatment history.  The VA examiner acknowledged the STR entry for treatment of right otitis externa in February 1968.  The Veteran did endorse ear, nose and throat problems upon his separation, but he also checked hayfever.  The separation examination indicated normal clinical assessments of the sinuses, nose, head, face, scalp and ears.

Notably, the VA physician first found actual evidence of treatment for "otitis" in May 1988 and not April 1988 as reported by the Veteran.  It was indicated that the reference to "otitis" in May 1988 would have meant an eardrum infection.  Nonetheless, accepting the Veteran's history, it was observed that the Veteran's first postservice treatment for otitis externa occurred more than 20 years after service. 

Overall, the examiner offered a diagnosis of mild otitis externa of both ears which involved a small portion of the inner earlobes and extended 1 cm into each ear canal.  The examiner also offered the following opinion:

The [V]eteran has only one report of any otitis externa.  This was simply of the right ear.  This was dated 02/16/1968, dispensary #5 Fort Gordon, Georgia while on active duty.  There was no other indication of any otitis externa treatment and there is no mention on his separation physical examination in September of 1969.  From 1968 until 1988 there is no indication of continuity of care required for treatment of otitis externa.  Therefore, it is more likely than not that the [V]eteran's present minor problems with otitis externa is not due to or related in any way to one episode of treatment for otitis externa treatment noted February 2, 1968 while on active duty.

Based upon the credible lay and medical evidence of record, the Board finds that the preponderance of the evidence establishes that the Veteran's currently manifested bilateral otitis externa did not have its onset in service or is otherwise related to an event in service.  

At the outset, the Board acknowledges, as did the VA examiner, that the Veteran had one episode of treatment for otitis externa of the right ear in February 1968.  There is no lay or medical description of right otitis externa for the remaining 11/2 years of active service.  There is no lay or medical description of left otitis externa at any time during active service.  The September 1969 separation examination did not include any specific lay report of otitis externa in either ear, and physical examination of the ears, including the internal and external auditory canals, were normal.

Overall, the lay and medical evidence contained in the STRs provide strong probative evidence against this claim, failing to shown any evidence of left otitis externa in service or chronic right otitis externa during active service.

The relevant treatment records do not reflect any treatment for otitis externa of either ear until 1988, which is more than 19 years after service separation.  These treatment records, in and of themselves, do not support a finding of chronic right or left otitis externa since service.

The Board has also carefully reviewed the Veteran's report of history in this case.  Unfortunately, the Veteran has memory problems which have interfered with his ability to provide a specific history of bilateral ear symptomatology and treatment in service and thereafter.  He has generally reported his first postservice treatment for otitis externa in 1988, which again is more than 19 years following service separation.  

The Veteran has generally alleged that his ear problems started in service, and the Board has no reason to doubt the sincerity of his beliefs.  However, the Veteran has not provided a sufficient description of the symptomatology he experienced between service separation in 1969 and his first treatment in 1988.  At the VA examination in April 2009, he admittedly could not recall the type of symptomatology he experienced since service.  Overall, the Board finds that the Veteran has not provided reliable and credible testimony on the issue of recurrent or persistent symptoms of otitis externa of either ear since service to allow a finding of chronicity of symptomatology of the disease entity otitis externa since service.  See 38 C.F.R. § 3.303(b) (a showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time).  

The Board observes that the Veteran has submitted several statements from lay witnesses, but none of these statements speak to the issue of chronicity of otitis externa since service.

Based on this record, the VA examiner in April 2009 provided opinion that it is more likely than not that the Veteran's currently manifested bilateral otitis externa is not due to or related in any way to one episode of treatment for otitis externa treatment noted February 2, 1968 while on active duty.  In so doing, the examiner found it significant that there was no otitis externa manifested in service after the one time treatment for right otitis externa in February 1968 and that, from 1968 until 1988, there was no indication of continuity of care required for treatment of otitis externa.

Important for this decision, the Board finds that the April 2009 VA examination report is adequate for rating purposes.  In this respect, the examiner provided a reasoned opinion based upon the available evidence of record.  The examiner clearly took into account the lay history provided in the record, even accepting for argument purposes that the Veteran was first treated for otitis in April 1988 although the record showed May 1988.  However, the examiner was unable to elicit sufficient details from the Veteran or the record regarding chronicity of symptomatology since service.  The examination report itself reflects that it was based upon an accurate review of the contents of the entire claims folder, including the Veteran's description of symptomatology.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).  

The Board also acknowledges the Veteran's own beliefs in this case.  He has generally alleged that his ear problems started in service, but has not provided a sufficient description of symptomatology he experienced between service separation in 1969 and his first treatment in 1988 to allow a finding of chronicity of symptomatology of the disease entity otitis externa since service.  See 38 C.F.R. § 3.303(b).  His personal opinion that his bilateral otitis externa began in service or is otherwise related to service is greatly outweighed by the opinion of the April 2009 VA examiner, who has greater training and expertise than the Veteran in evaluating a disease entity involving the ear.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Therefore, the Board must deny the claims of entitlement to service connection for otitis externa of the right and left ears.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran filed his service connection claims in October 2007.  A pre-adjudicatory December 2007 RO letter fully satisfied the VCAA timing and content requirements.  This letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims as well as the relative duties on the part of himself and VA in developing his claims.  He was further advised of the criteria for establishing the downstream elements of an initial disability rating and effective date of award should service connection be awarded.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs and service personnel records (SPRs).  These records appear complete, and there is no allegation of any specific STR which is outstanding.

The RO has also obtained the Veteran's identified VA clinical records. The Board is unaware of any additional records in the possession of a federal agency, such as VA clinical records or documents pertaining to disability claims with the Social Security Administration, which are relevant to the claims at hand. 

Furthermore, there are no outstanding requests for VA to obtain any private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  Notably, the Veteran has actively submitted his private medical records which include those identified in a January 2008 VA Form 21-4142 filing as being relevant to his claims.

VA has also obtained medical opinion in this case as necessary to decide the claims.  As addressed above, the Board has found this examination report to be based upon an accurate review of the lay and medical evidence of record.  The Board reiterates that the Veteran has been unable to provide a sufficient description of symptomatology he experienced between service separation in 1969 and his first treatment in 1988 to allow a finding of chronicity of symptomatology of the disease entity otitis externa since service by either the Board or the VA examiner.  As such, both the Board and the VA examiner have rendered a decision based upon the available lay and medical evidence of record.

Overall, the Board finds that the evidence of record is sufficient to decide the claims on appeal, and that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



ORDER

The claim of entitlement to service connection for otitis externa of the right ear is denied.

The claim of entitlement to service connection for otitis externa of the left ear is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


